Case 1:18-cr-00472-KPF

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Document 95

 

UNITED STATES OF AMERICA,
-\V-

Miguel Quinones ’

Defendant(s).

 

Defendant Miguel Quinones

Filed 02/18/21 Page 1of1

March 31, 2020

CONSENT TO PROCEED BY
VIDEOCONFERENCE

18 ¢p.472-1

 

hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:

Initial Appearance/Appointment of Counsel

Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

x

Defentant’s Signature V
(Judge may obtain verbal consent on

Record and Sign for Defendant)
Miguel Quinones

Print Defendant’s Name

 

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of

1 Digitally signed by Alain Massena
Alain Massena pate: 2021.02.16 22:54:46 -0500

 

Defense Counsel’s Signature

Alain V. Massena

 

Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

U.S. District Judge/U-S-wWragistratedudge

02/18/2021

Date

 
